
	
		II
		110th CONGRESS
		1st Session
		S. 697
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2007
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Steel Industry National Historic Site in
		  the State of Pennsylvania.
	
	
		1.Short titleThis Act may be cited as the
			 Steel Industry National Historic Site
			 Act.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Certain sites and
			 structures in the Commonwealth of Pennsylvania symbolize in physical form the
			 heritage of the steel industry of the United States.
				(2)Certain buildings
			 and other structures in the Commonwealth of Pennsylvania are nationally
			 significant historical resources, including the United States Steel Homestead
			 Works, the Carrie Furnace complex, and the Hot Metal Bridge.
				(3)Despite
			 substantial efforts for cultural preservation and historical interpretation by
			 the Commonwealth of Pennsylvania and by individuals and public and private
			 entities in the Commonwealth, these buildings and other structures may be lost
			 without the assistance of the Federal Government.
				(b)PurposesThe
			 purposes of this Act are to ensure the preservation, interpretation, visitor
			 enjoyment, and maintenance of the nationally significant historical and
			 cultural sites and structures described in subsection (a) for the benefit and
			 inspiration of present and future generations.
			3.Steel Industry
			 National Historic Site, Pennsylvania
			(a)EstablishmentThe
			 Steel Industry National Historic Site is hereby established as a unit of the
			 National Park System in the Commonwealth of Pennsylvania.
			(b)Description
				(1)Inclusion of
			 certain propertySubject to paragraph (2), the historic site
			 shall consist of the following properties, each of which relate to the former
			 United States Steel Homestead Works, as depicted on the map entitled
			 Steel Industry National Historic Site, dated November 2003, and
			 numbered 80,000:
					(A)The historic
			 location of the Battle of Homestead site in the borough of Munhall,
			 Pennsylvania, consisting of approximately 3 acres of land, including the
			 pumphouse and water tower and related structures, within the property bounded
			 by the Monongahela River, the CSX railroad, Waterfront Drive, and the
			 Damascus-Marcegaglia Steel Mill.
					(B)The historic
			 location of the Carrie Furnace complex in the boroughs of Swissvale and Rankin,
			 Pennsylvania, consisting of approximately 35 acres of land, including blast
			 furnaces 6 and 7, the ore yard, the cast house, the blowing engine house, the
			 AC power house, and related structures, within the property bounded by the
			 proposed southwesterly right-of-way line needed to accommodate the Mon/Fayette
			 Expressway and the relocated CSX railroad right-of-way, the Monongahela River,
			 and a property line drawn northeast to southwest approximately 100 yards east
			 of the AC power house.
					(C)The historic
			 location of the Hot Metal Bridge, consisting of the Union railroad bridge and
			 its approaches, spanning the Monongahela River and connecting the mill sites in
			 the boroughs of Rankin and Munhall, Pennsylvania.
					(2)Availability of
			 mapThe map referred to in paragraph (1) shall be available for
			 public inspection in an appropriate office of the National Park Service.
				(c)Acquisition of
			 propertyTo further the purposes of this section, the Secretary
			 of the Interior may acquire, only by donation, property for inclusion in the
			 historic site as follows:
				(1)Any land or
			 interest in land with respect to the property identified in subsection
			 (b)(1).
				(2)Up to 10 acres of
			 land adjacent to or in the general proximity of the property identified in such
			 subsection, for the development of visitor, administrative, museum, curatorial,
			 and maintenance facilities.
				(3)Personal property
			 associated with, and appropriate for, the interpretation of the historic
			 site.
				(d)Private
			 property protectionsNothing in this Act shall be
			 construed—
				(1)to require any
			 private property owner to permit public access (including Federal, State, or
			 local government access) to the private property; or
				(2)to modify any
			 provision of Federal, State, or local law with regard to public access to or
			 use of private property.
				(e)AdministrationThe
			 Secretary of the Interior shall administer the historic site in accordance with
			 this Act and the provisions of law generally applicable to units of the
			 National Park System, including the Act of August 25, 1916 (16 U.S.C. 1 et seq.),
			 and the Act of August 21, 1935 (16 U.S.C. 461 et seq.).
			(f)Cooperative
			 agreements
				(1)In
			 generalUntil such time as the Secretary of the Interior has
			 acquired the property identified in subsection (b)(1), as depicted on the map
			 referred to in such subsection, the Secretary may enter into a cooperative
			 agreement with any interested individual, public or private agency,
			 organization, or institution to further the purposes of the historic
			 site.
				(2)Contrary
			 purposesAny payment made by the Secretary pursuant to a
			 cooperative agreement under this subsection shall be subject to an agreement
			 that conversion, use, or disposal of the project so assisted for purposes
			 contrary to the purpose of the historic site, as determined by the Secretary,
			 shall result in a right of the United States to reimbursement of all funds made
			 available to such a project or the proportion of the increased value of the
			 project attributable to such funds as determined at the time of such
			 conversion, use, or disposal, whichever is greater.
				(g)Technical
			 assistanceThe Secretary of the Interior may provide technical
			 assistance to any person for—
				(1)the preservation
			 of historic structures within the historic site; and
				(2)the maintenance
			 of the natural and cultural landscape of the historic site.
				(h)General
			 management plan
				(1)PreparationNot
			 later than three years after the date on which funds are first made available
			 to carry out this Act, the Secretary of the Interior shall prepare a general
			 management plan for the historic site that will incorporate or otherwise
			 address substantive comments made during the consultation required by paragraph
			 (2).
				(2)ConsultationThe
			 Secretary shall prepare the general management plan in consultation
			 with—
					(A)an appropriate
			 official of each appropriate political subdivision of the Commonwealth of
			 Pennsylvania that has jurisdiction over all or a portion of the lands included
			 in the historic site;
					(B)an appropriate
			 official of the Steel Industry Heritage Corporation; and
					(C)private property
			 owners in the vicinity of the historic site.
					(3)Submission of
			 plan to CongressUpon the completion of the general management
			 plan, the Secretary shall submit a copy of the plan to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Resources of the House
			 of Representatives.
				
